United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OVERTON BROOKS MEDICAL CENTER,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1236
Issued: October 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 25, 2016 appellant filed a timely appeal of a January 20, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As the last merit decision in the
case is dated July 22, 2015, which is more than 180 days prior to the filing of the instant appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The record on appeal contains evidence received after OWCP issued its January 20, 2016 decision. The Board,
however, is precluded from considering evidence that was not in the case record at the time OWCP rendered its final
decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On November 26, 2014 appellant, then a 55-year-old former licensed practical nurse,
filed an occupational disease claim (Form CA-2) alleging that she injured her hands on or about
June 12, 2008 while doing chest compressions.3 She further alleged that her condition had
progressively worsened over the years due to repeated use of her hands at work. Prior to her
January 6, 2012 resignation, appellant had been working as a health technician (telemetry); a
position she held since September 30, 2011.4
The relevant medical evidence included a July 11, 2012 electromyogram/nerve
conduction velocity (EMG/NCV) study that revealed bilateral carpal tunnel syndrome, right
greater than left.
In an August 9, 2012 report, Dr. Ellis O. Cooper III, a Board-certified hand surgeon,
noted complaints of bilateral hand pain, numbness, and tingling which had reportedly been going
on for about five years. He also reported that appellant “knows of no trauma that started this.”
Dr. Cooper diagnosed bilateral carpal tunnel syndrome. On physical examination, appellant had
positive Tinel’s test and positive carpal compression test, bilaterally. Dr. Cooper also noted
appellant’s positive EMG/NCV study results. He diagnosed bilateral carpal tunnel syndrome
and recommended carpal tunnel releases.
Dr. John D. Googe, a Board-certified orthopedic surgeon, examined appellant on
August 15, 2012 and diagnosed bilateral carpal tunnel syndrome.5 He attributed appellant’s
condition to a February 22, 2001 employment injury “doing chest compressions.” Dr. Googe
noted that appellant’s injury was initially treated as a rotator cuff tear.
In a report dated August 23, 2012, Dr. Austin W. Gleason, a Board-certified orthopedic
surgeon, referenced five separate employment injuries occurring between February 2001 and
May 2011. He indicated that appellant had been disabled since January 2, 2012 due to various
on-the-job injuries. Appellant’s employment-related conditions included bilateral carpal tunnel
syndrome, right shoulder rotator cuff tear -- status postsurgery with acromioclavicular joint
arthritis, lumbar degenerative disc disease (L2-3, L3-4), multilevel cervical degenerative disc
disease, and trauma-related fibromyalgia.
In a September 26, 2012 progress report, Dr. Googe noted that appellant continued to
complain of bilateral hand pain, with associated weakness and numbness. He continued to
diagnose work-related bilateral carpal tunnel syndrome.6

3

Appellant has an accepted traumatic injury claim for neck sprain and right rotator cuff sprain, which occurred on
June 12, 2008 (OWCP File No. xxxxxx830).
4

According to the employing establishment, appellant’s permanent reassignment as a health technician
(telemetry) was the result of an April 8, 2009 work-related injury under File No. xxxxxx627.
5

Dr. Googe is a colleague of Dr. Cooper’s at Orthopedic Specialists of Louisiana.

6

Dr. Googe provided similar information in his April 3, 2013 progress report.

2

On October 15, 2012 the Office of Personnel Management (OPM) authorized appellant’s
disability retirement. It found appellant disabled due to bilateral carpal tunnel syndrome,
residual pain from rotator cuff tear status postsurgery, lumbar degenerative disc disease, cervical
degenerative disc disease, and fibromyalgia due to trauma with generalized pain.7
On December 9, 2014 OWCP advised appellant that she needed to submit additional
factual and medical information regarding her claim. In its claim development letter, it
requested, inter alia, a comprehensive narrative medical report. The December 9, 2014 letter
identified specific types of information the attending physician’s narrative report should include.
OWCP also requested a detailed description of the particular job duties appellant believed caused
or contributed to her claimed bilateral hand condition.
In a December 12, 2014 supplemental statement, appellant indicated that she previously
advised her physician that she had been “working with telemetry equipment and typing at the
computer.”
By decision dated January 22, 2015, OWCP denied appellant’s claim because she failed
to establish fact of injury. Although she submitted additional factual and medical information in
response to OWCP’s December 9, 2014 inquiry, appellant did not provide detailed information
regarding her specific duties or the frequency and/or duration of any implicated job duties.
Consequently, OWCP found that she failed to satisfy the factual component of fact of injury.
Appellant timely requested reconsideration, which OWCP received on March 2, 2015. In
a February 9, 2015 statement, she indicated that she had been assigned to telemetry where she
continuously cleaned equipment. This activity reportedly occurred on a daily basis. Appellant
claimed it contributed to her condition. She also reported that she had no hobbies or recreational
activities outside of her federal employment. Appellant contended that her carpal tunnel
syndrome worsened after starting her new job in telemetry, which involved cleaning equipment
and continuous typing on a computer 12 hours per day.
OWCP also received additional medical evidence from Dr. Cooper and Dr. Googe. In a
May 24, 2013 addendum, Dr. Cooper indicated that appellant’s bilateral carpal tunnel syndrome
was indeed likely a result of her repetitive motion activities while employed at the employing
establishment. He also provided follow-up reports dated June 7, 2013, July 28 and August 4,
2014, and February 2, 2015. Dr. Cooper continued to diagnose bilateral carpal tunnel syndrome,
which he attributed to job-related repetitive hand stress. Dr. Googe also continued to diagnose
carpal tunnel syndrome in his June 23, August 4, 2014, and January 30, 2015 progress reports.
In an April 6, 2015 decision, OWCP denied modification of the January 22, 2015
decision, finding that appellant failed to establish the factual component of fact of injury. It
explained that the latest evidence submitted was insufficient to warrant modification because it
was still unclear what appellant claimed to have caused her bilateral hand condition. The senior
claims examiner noted that appellant’s November 26, 2014 Form CA-2 indicated that the
condition was the result of doing chest compressions, but in her subsequent statement, she
7

Appellant would later claim wage-loss compensation (Form CA-7) for the period January 2 through
October 15, 2012.

3

attributed her bilateral hand condition to cleaning telemetry equipment and typing 12 hours a day
as a health technician (telemetry). She further found that appellant’s statement was too vague
and general with respect to work factors she believed were responsible for her bilateral hand
condition.
On April 14, 2015 appellant again requested reconsideration. She argued that her
bilateral hand symptoms dated back to 2008, which reportedly had already been documented in
the medical records submitted. Appellant also resubmitted her July 11, 2012 EMG/NCV study
and several reports from Dr. Cooper (September 9, 2012, May 24, 2013, August 4, 2014, and
February 2 and June 9, 2015).
By decision dated July 22, 2015, OWCP again denied modification. It noted that
appellant did not submit a detailed statement clarifying whether her claimed condition was
caused or aggravated by performing chest compressions or due to typing 12 hours a day in the
position she most recently held prior to resigning in January 2012.
On August 17, 2015 appellant again requested reconsideration, using the appeal request
form that accompanied OWCP’s July 22, 2015 decision. She noted on the form that Dr. Cooper
would resubmit a narrative report. However, there is no record of OWCP having received any
additional factual or medical evidence following its July 22, 2015 decision.
In a nonmerit decision dated January 20, 2016, OWCP denied appellant’s request for
reconsideration. It noted, inter alia, that it received her request for reconsideration on
August 31, 2015. However, appellant did not submit any evidence in support of her request.
OWCP further noted that she failed to describe the specific work factors she believed to have
caused her claimed condition. Consequently, it found there was insufficient evidence or
argument to warrant merit review of its July 22, 2015 decision.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.8 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.9 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.10 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
8

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.607.

10

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be “received” by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt
date of the request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’
Compensation System (iFECS). Id. at Chapter 2.1602.4b.

4

interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.11 When a timely application for reconsideration does not meet at least
one of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.12
ANALYSIS
Although appellant timely requested reconsideration, her August 17, 2015 request did not
elaborate on the basis for reconsideration. She merely noted that Dr. Cooper would resubmit a
narrative report, evidence which OWCP never received. Appellant neither alleged, nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Additionally, she did not advance any relevant legal arguments not previously considered by
OWCP. Accordingly, appellant is not entitled to a review of the merits based on the first and
second requirements under section 10.606(b)(3).13
Appellant also failed to submit any relevant and pertinent new evidence with her latest
request for reconsideration. Although she indicated Dr. Cooper would resubmit a narrative
report, OWCP noted that appellant had not submitted any evidence in support of her request for
reconsideration. Because she did not provide OWCP with any relevant and pertinent new
evidence, appellant is not entitled to a review of the merits based on the third requirement under
section 10.606(b)(3).14 Accordingly, OWCP properly declined to reopen appellant’s case under
5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied appellant’s August 17, 2015 request for
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

11

Id. § 10.606(b)(3).

12

Id. § 10.608(a), (b).

13

Id. at § 10.606(b)(3)(i) and (ii).

14

Id. at § 10.606(b)(3)(iii).

5

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

